United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, Memphis, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-618
Issued: August 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 24, 2014 appellant filed a timely appeal of a December 19, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP) denying his claim as untimely filed.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s claim for compensation was filed within the applicable
time limitation provisions of FECA.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 9, 20132 appellant, then a 72-year-old retired deckhand leaderman, filed an
occupational disease claim alleging that on June 15, 1975 he first became aware of his hearing
loss, but was not aware of its connection to his employment until September 15, 1977. The
employing establishment noted that he stopped work on June 15, 1975 and has not worked for
them since that date.3
The employing establishment controverted the claim on November 4, 2013, stating that
appellant’s personnel records did not provide any evidence of a hearing loss and that there was
no record of appellant having participated in a hearing conservation program. It noted that he
filed his claim 36 years after the date of awareness of his hearing loss and its relationship to his
federal employment.
By letter dated November 4, 2013, OWCP informed appellant that the evidence of record
was insufficient to support his claim. Appellant was advised as to the medical and factual
evidence required to establish his claim and given 30 days to provide such information. OWCP
informed him that the evidence submitted was insufficient to establish that he had timely filed
his claim.
OWCP received audiogram records listing results from audiological tests from “M/V
Mississippi” for the period February 20, 1997 to May 11, 2006. It also received medical records
from the U.S. Public Health Service and factual evidence, including statements describing
appellant’s exposure to noise at work. Appellant stated on November 19, 2013 that his right ear
gave him trouble in 1973 while working in the reel room with no ear protection from 1969 to
1974. He also noted that he assisted in cleaning up the engine room two hours per day with no
ear protection from 1976 until 1985. In an October 28, 2013 statement, appellant noted that he
began wearing earplugs in 1980 or 1981 but that his hearing was already bad. He also noted that
his hearing was tested every year beginning in 1985 or 1986 at “MV Mississippi.”
A May 11, 2006 Department of the Army Medical Surveillance report by a physician
whose signature is illegible listed that appellant had high frequency hearing loss. Appellant also
submitted audiometric results for annual testing from August 12, 1976 to August 23, 1979 and
April 17, 1990 to March 4, 1996 and intermittently from August 10, 1983 to June 2, 1988. An
undated audiogram also accompanied these documents.
By decision dated December 19, 2013, OWCP denied appellant’s hearing loss claim as
untimely filed.

2

The original date on the form was September 19, 2013.

3

Appellant stated he retired effective December 31, 2006.

2

LEGAL PRECEDENT
The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.4 In cases of injury on or after
September 7, 1974, section 8122(a) of FECA provides that an original claim for compensation
for disability or death must be filed within three years after the injury or death.5 Compensation
for disability or death, including medical care in disability cases, may not be allowed if a claim is
not filed within that time unless:
“(1) the immediate superior had actual knowledge of the injury or death within 30
days. The knowledge must be such as to put the immediate superior reasonably
on notice of an on-the-job injury or death; or
“(2) written notice of injury or death as specified in section 8119 was given within
30 days.”6
In a case of occupational disease, the time for filing a claim begins to run when the
employee first becomes aware or reasonably should have been aware, of a possible relationship
between his or her condition and his or her employment. Such awareness is competent to start
the limitation period even though the employee does not know the precise nature of the
impairment or whether the ultimate result of such affect would be temporary or permanent.7
Where the employee continues in the same employment after he or she reasonably should have
been aware that he or she has a condition which has been adversely affected by factors of federal
employment, the time limitation begins to run on the date of the last exposure to the implicated
factors.8 Section 8122(b) of FECA provides that the time for filing in latent disability cases does
not begin to run until the claimant is aware or by the exercise of reasonable diligence should
have been aware, of the causal relationship between the employment and the compensable
disability.9 The requirement to file a claim within three years is the claimant’s burden and not
that of the employing establishment.10

4

C.D., 58 ECAB 146 (2006); David R. Morey, 55 ECAB 642 (2004); Mitchell Murray, 53 ECAB 601 (2002).

5

W.L., 59 ECAB 362 (2008); Gerald A. Preston, 57 ECAB 270 (2005); Laura L. Harrison, 52 ECAB
515 (2001).
6

5 U.S.C. § 8122(a). See J.M., Docket No. 09-1563 (issued February 26, 2010); J.P., 59 ECAB 178 (2007);
Cory W. Davis, 57 ECAB 674 (2006).
7

Larry E. Young, 52 ECAB 264 (2001).

8

Id.

9

5 U.S.C. § 8122(b).

10

Gerald A. Preston, 57 ECAB 270 (2005); Debra Young Bruce, 52 ECAB 315 (2001).

3

ANALYSIS
On October 9, 2013 appellant filed an occupational disease claim alleging that his hearing
loss was a result of noise exposure in his federal employment. He first realized that he had a
hearing loss on June 15, 1975, but did not realize that it was caused or aggravated by his
employment until September 15, 1977. The employing establishment contested the claim on the
grounds that appellant failed to timely file his claim. On the back of appellant’s claim form, it
noted that he had not worked since June 15, 1975, although he stated that he retired from the
employing establishment on December 31, 2006.
As the time limitation for filing an occupational disease claim began to run on the date of
his last exposure to the implicated factors, appellant had three years from the date of his last
exposure, whether it is June 15, 1975, the date the employing establishment indicated was the
last day he worked for them or December 31, 2006, the date he claimed he retired from the
employing establishment, to file his claim. His October 19, 2013 claim is thus untimely under
either date as he had until June 15, 1978, based on the June 15, 1975 date noted by the
employing establishment or December 31, 2009, based on the December 31, 2006 date appellant
stated that he retired from the employing establishment, to timely file his occupational disease
claim. Thus, the Board finds that appellant did not timely file his occupational disease claim
within the three-year period of limitation.
However, there is evidence of record suggesting that appellant’s immediate supervisor
had actual knowledge of the injury within 30 days of the injury. The Board has held that a
program of annual audiometric examinations conducted by an employing establishment may
constructively establish actual knowledge of a hearing loss such as to put the immediate
supervisor on notice of an on-the-job injury.11
Appellant submitted audiogram records for the periods August 12, 1976 to
August 23, 1979, April 17, 1990 to March 4, 1996, intermittently from August 10, 1983 to
June 2, 1998, February 20, 1997 to May 11, 2006 from August 12, 1976 to August 23, 1979.
The record contains a May 11, 2006 Department of the Army Medical Surveillance report by a
physician, whose signature is illegible, diagnosing a high-frequency hearing loss. Appellant
submitted materials which indicate that he worked through 1986 and underwent hearing testing
by his employing establishment. The Board finds that his materials were not forwarded to the
employing establishment for review as to any hearing conservation program. The case will be
remanded for further development of this aspect of the case.
The Board will set aside the December 19, 2013 OWCP decision and remand the case for
further development as to whether appellant’s claim was timely filed. After such development as
necessary, OWCP shall issue a de novo decision.

11

Roger D. Dicus, 56 ECAB 290 (2005); Jose Salaz, 41 ECAB 743 (1990); Kathryn A. Bernal, 38 ECAB
470 (1987).

4

CONCLUSION
The Board finds that the case is not in posture for decision
ORDER
IT IS HEREBY ORDERED THAT the December 19, 2013 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further proceedings
consistent with this decision.
Issued: August 19, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

